PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/007,944
Filing Date: 13 Jun 2018
Appellant(s): SCANCELL LIMITED



__________________
Carolyn Elmore
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 29 March 2022.
Every ground of rejection set forth in the Office action mailed 30 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	Claims 11 and 20 recite peptides that were immunogenic and demonstrated to stimulate cytotoxic T cells and are not rejected under 35 USC §103. The claims are objected to for being dependent on rejected claims.

MAINTAINED REJECTIONS

35 USC § 103 rejections maintained
The rejections of claims 2, 6, 8, 12, 14, 21, 24, 26 and 33-37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Georges et al (US 2006/0014225, published 19 January 2006)  in view of Law et al (Arthritis Res Ther, 14:R118, May 2012) in further view of Lundberg et al (Arthritis Res Ther, 7:R458-R467, IDS), Thompson et al, US 20120295292, published 22 November 2012, filed 21 May 2012), De Ceuleneer et al (Proteomics, 12:752-760, Mar 2012) and Binder et (US 2013/0274125, published 17 October 2013, effective filing date 16 April 2012) are maintained.
Georges teaches vimentin peptide vaccines for treatment of cancer, including breast, melanoma and ovarian cancer (paragraphs 15, 313-326).
Law discloses that the citrullinated peptide SAVRACitSSVPGVR activated T cells from patients with arthritis to secrete IL-6, IL-17, IFN- and TNF (Figures 2, 3).
One of ordinary skill in the art would have been motivated to apply Law’s citrullinated peptide SAVRACitSSVPGVR to George’s method for treating cancer with vimentin peptides because Thompson disclose that both cancer and rheumatoid arthritis are characterized by overabundance of citrullinated proteins (paragraph 3), while Lundberg et al disclose that citrullinated proteins have increased immunogenicity  (page R463 2nd column to page R464 1st  column). Lundberg disclose that citrullination of a non-immunogenic antigen breaks B cell tolerance (Id). Thompson disclose that numerous biochemical reports have suggested that the immune system recognizes these citrullinated proteins as foreign, causing a break intolerance (paragraph 3). 
Furthermore, De Ceuleneer discloses that citrullinated proteins have been found in several diseases such as rheumatoid arthritis and cancer (Section 3, pages 753-754).  De Ceuleneer disclose that it is well established that small modifications such as citrullination can enhance the immunogenicity of proteins (Id). Although rheumatoid arthritis and cancer are different diseases, one would be motivated to administer the citrullinated peptide SAVRACitSSVPGVR to cancer patients because of the enhanced immunogenicity of citrullinated peptides and the disclosure that vimentin was a cancer biomarker. Given that vimentin is also expressed in subjects without cancer and would likely be subject to tolerance, using citrullinated vimentin peptides would more likely elicit an immune response compared to unmodified vimentin. One would have had a reasonable expectation of success because both Law and Binder disclose T cell responses were generated to citrullinated vimentin protein.
	 It would have been prima facie obvious to combine George’s method for treating cancer with vimentin peptides with Law’s citrullinated vimentin peptide to have a method of stimulating an immune response to a tumor that expresses a citrullinated tumour-associated epitope from vimentin in a subject in need thereof
comprising administering to said subject a therapeutically effective amount of a peptide
comprising the citrullinated tumour-associated epitope which stimulates an immune reaction against the tumour.  
	 As Appellant had previously noted in their response of 24 March 2021 to the objection to claim 33, the comprising language in the claims would mean that listed peptides would encompass peptides of greater length than the listed peptides.  
.	
(3) Response to Arguments
B) Georges 
In response to Appellant’s argument that while the specification in Georges includes some data relating to assays for detecting vimentin in a sample, the exemplification for vimentin vaccines is prophetic, Georges teaches vimentin peptide vaccines for treatment of cancer. As discussed previously, prior art is presumed to be operable/enabling MPEP 2121. Furthermore, the Declaration by Peter Stern recites that the identification and validation of epitopes can be performed with ease.  Given that Georges teaches vimentin peptide vaccines for treatment of cancer and the Law’s discloses citrullinated vimentin 66-78 was immunogenic it would be obvious to administer a therapeutically effective amount of vimentin peptides of greater length than the peptides of Georges and Law.  It is noted the present Specification does not appear to disclose the immunogenicity of any vimentin peptide alone but that citrullinated peptides were immunogenic in the presence of particular adjuvants. The Specification discloses that no immunogenic responses to citrullinated peptides were generated in the presence of alum or incomplete Freund adjuvant (page 62, lines 2-9). Furthermore, the Specification only disclose that two peptides, 19 and 22 amino acids in length, were capable of inducing a cytotoxic CD4 killer T cell in the presence of cpg and MPLA adjuvants.  (page 72, lines 22-25). 

In response to Appellant’s argument that Georges does not teach or suggest that citrullinating any peptide is desirable for any purpose, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
. 
c) Law
In response to Appellant’s argument that Law states that citrullinated vimentin 66-78 "produced weaker cytokine response, the fact is Law does disclose that citrullinated vimentin 66-78 produces a cytokine response.  It does not appear that the immune response in Law involved the use of adjuvants.  As stated above, the present Specification does not appear to disclose the immunogenicity of any vimentin peptide alone but the peptides were immunogenic in the presence of presence of particular adjuvants.

In response to Appellant’s argument that Law does not teach that citrullinated
proteins, much less citrullinated vimentin, can be a useful therapeutic, given that Georges teaches a method of treating cancer with vimentin peptides and that 
De Ceuleneer and Lundberg disclose that citrullination can enhance the immunogenicity of proteins, it would have been obvious to treat cancer patients with citrullinated vimentin.

In response to Appellant’s argument that the sequence described by Law differs from the sequence in the specification Law discloses the peptide is human vimentin 66-78 which would be the amino acid sequence SAVRLRSSVPGVR.  It is not clear why there was a discrepancy in the amino acid sequences.

d) Thompson
In response to Appellant’s argument that the skilled person would not expect from the teaching of Thompson that citrullinated proteins could be processed within viable cells and presented on MHC-II for recognition by cytotoxic CD4 T cells, both De Ceuleneer and Lundberg disclose that citrullination can enhance the immunogenicity of proteins. Furthermore, the Specification disclose that some citrullinated peptides in the presence of some adjuvants are not capable of generating an immune response suggesting that citrullinated peptides by themselves are not capable of stimulating a cytotoxic CD4 T-cell. Georges disclose the use of immunostimulatory compounds to increase the immunogenicity of the vimentin peptides (paragraph 316).


e) Lundberg
In response to Appellant’s argument that Lundberg does not teach or suggest that citrullinated proteins can be expected to have a therapeutic benefit as discussed above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
In response to Appellant’s argument that Lundberg describes an experiment wherein citrullinated RSA was administered to rats and the resulting immune response was insufficient to induce disease, Lundberg disclosed that citrullinated peptides in the presence of incomplete Freund’s adjuvant was capable of inducing an immune response to the citrullinated peptide. It is noted that present Specification disclosed that citrullinated vimentin in the present of incomplete Freund’s adjuvant did not induce an immune response to the peptide (page 62, lines 2-9).

f) DeCeulineer
	In response to Appellant’s argument that citrullinated vimentin is not mentioned as being a marker for cancers characterized by vimentin or that does not teach that citrullination of a tumour-associated epitope can be expected to have a therapeutic benefit, as discussed previously, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. As discussed previously, given that George’s teaches a method for treating cancer with vimentin peptides, given that Law’s discloses that a citrullinated vimentin peptide stimulated an immune response, given that De Ceuleneer and Lundberg disclose that citrullination can enhance the immunogenicity of proteins, it would have been prima facie obvious to administer citrullinated vimentin peptides to treat cancer.

g) Binder
In response to Appellant’s argument that the filing date for Binder is after the claimed priority date and is not available as prior art, as disclosed above, the effective filing date for Binder is 16 April 2012 while the effective filing date of the present application is 8 July 2012.  Appellant has not pointed to any reason why Binder’s effective filing date for provisional application No. 61/624,871 is not valid. 
In response to Appellants argument that Binder does not teach that these same antibodies react with wild type vimentin, Appellant has not established that administering a citrullinated vimentin along with certain adjuvants does not induce T cells that react with both citrullinated and non-citrullinated peptides. The present claims do not require that the cytotoxic T cell react with citrullinated peptides, but not non-citrullinated peptides.

h) 
i.
In response to Appellant’s argument that the cited prior art does not teach the problem recognized by the inventors (peptide vaccines are often subject to self-tolerance) or the solution to that problem discovered by the inventors (citrullinating tumour-associated epitopes eliminates or reduces self-tolerance), thereby achieving the unexpected benefits of the invention, Lundberg discloses that citrullination of the endogenous antigen RSA broke immunological tolerance (abstract), while both De Ceuleneer and Lundberg disclose that citrullination can enhance the immunogenicity of proteins. Given the enhance immunogenicity of citrullinated peptides it would have been obvious to citrullinate peptides to induce immune responses. Furthermore, as discussed above, the present Specification does not appear to disclose the immunogenicity of any citrullinated vimentin peptide in the absence of particular adjuvants but that citrullinated peptides were immunogenic in the presence of CpG and MPLA. Georges disclose several modifications to vimentin peptides to enhance their immunogenicity (paragraphs 320-322). Enhancing immune response with modifications to the peptides or other immunostimulatory molecules was well known in the art. 
	 
ii.
In response to Appellant’s argument that the file history for Georges includes enablement rejections regarding the use of vimentin ligands for simply delivering a therapeutic payload to a vimentin-presenting cancer cell and the applicant ultimately limited the invention to vimentin antibodies, the file history of Georges is not of record and has not been previously reviewed during the examination of this application. As discussed previously Georges teaches vimentin peptide vaccines for treatment of cancer, including breast, melanoma and ovarian cancer.

In response to Appellant’s argument that the file history outlines significant data showing that peptides of the invention mount a relevant CD4 T cell immune response in animal models, the Specification disclose only two citrullinated vimentin peptides capable of stimulating a cytotoxic T cell and only in the presence of the CpG and MPLA adjuvants.  The present claims encompass numerous peptides of various lengths, including peptides of greater length than the listed peptides. As Applicant has previously argued in their response to the objection to claim 33, the comprising language in the claims would mean that listed peptides are not limited to the actual length of the peptide. Every listed peptide would encompass the full length vimentin protein as well as peptides of intermediate length. In addition, as previously discussed, the citrullinated peptides do not appear capable of stimulating a cytotoxic CD4 T-cell without the presence of a particular adjuvant.
Furthermore, in order to overcome rejections under 35 USC §112 a Declaration was filed by Peter Stern stating that the identification and validation of epitopes can be performed with ease.  Given that Georges teaches administering vimentin peptides as well as the use of various compounds to increase immunogenicity, Law’s immunogenic citrullinated vimentin peptide and De Ceuleneer and Lundberg disclosures that citrullination can enhance the immunogenicity of proteins, it would have been obvious to administer citrullinated vimentin peptides along with other immunostimulatory compounds to induce immunogenic responses.  Given that the identification and validation of immunogenic epitopes can be performed with ease, one of skill in the art could determine which citrullinated vimentin peptide was immunogenic.

Appellant further argues that the predictability of an untried embodiment (a citrullinated vimentin epitope) when faced with no data or evidence that any vimentin epitope will work (Georges) is not comparable to the predictability of an untried embodiment when faced with extensive data that showed that many citrullinated
vimentin epitopes worked well. Applicant argues that the argument is not reliant on the Office determining that Georges is not enabling for cancer vaccines. Applicant argues that the argument is that a person of ordinary skill in the art looking for an improved cancer therapy would not begin with a prophetic patent application (Georges' vimentin peptides) as the starting point for a novel modification (citrullination) hoping for an improvement in cancer therapies. Applicant argues that it is well accepted that
obviousness requires a reasonable expectation of success. Appellant argues that the more than six year battle with the Examiner regarding the 112 rejections is certainly relevant in this analysis and suggests that Georges is not, in fact, enabling. Appellant argues that whether or not Georges is deemed enabling, Appellant believe that the POSITA would start with a cancer therapy that has demonstrated some success and would not choose Georges.
	In response, as discussed previously, the file history of Georges is not of record and has not been previously reviewed during the examination of this application. As discussed previously Georges teaches vimentin peptide vaccines for treatment of cancer, including breast, melanoma and ovarian cancer. 
Furthermore, one of Applicant’s argument for evidence that any immunogenic vimentin peptide would have written description support is that Prof Stern establishes the predictability of epitope identification and establishes that the data in the specification corroborates the algorithms available to predict epitopes. Georges lists vimentin peptides 45-60 (i.e., RPSTSRSLYASSPGGV); 295-315 (i.e., FADLSEAANRNNDALRQAKQE) and 330-345 (i.e.,VDALKGTNESLERQMR) have been selected based on a high Hopp and Woods antigenic index. Applicant has recited that any citrullinated protein that has the capacity to be presented on MHC class I and/or class II MHC antigens, including those described in the literature, can be screened for inducing a T-cell response and for tumor recognition by investigating in vitro T cell proliferation citrullinated peptides. It is not clear why Appellant has possession of all immunogenic peptides based on the ability to predict epitope immunogenicity based on available algorithms while Georges cannot predict immunogenic epitopes based on an available algorithm by Hopp and Woods. Furthermore, as previously discussed, the listed vimentin sequences encompass full-length vimentin. In addition, it has been shown by Law that citrullinated vimentin peptide human Vim 66-78 activated T cells. 
The Specification only disclose that two peptides, 19 and 22 amino acids in length, were capable of inducing a cytotoxic CD4 killer T cell in the presence of cpg and MPLA adjuvants.  The majority of citrullinated vimentin peptides  in Table 7 were not capable of inducing immunogenic responses in mice.  It also appears that particular adjuvants are critical for inducing immune responses to citrullinated vimentin peptides.
It is not clear why a person skilled in the art would not have had a reasonable expectation of success in identifying vimentin peptides selecting using algorithm by Hopp and Woods which are capable of inducing immune responses. And given the enhanced immunogenicity of citrullinated peptides, one of skill in the art would have had a reasonable expectation of success that citrullinated vimentin peptides would be capable of inducing immune responses and stimulating cytotoxic CD4 T cells.


iii)
Appellant argues that there is no reason to pick the citrullinated vimentin peptide of Law. Appellant argues that Law uses one citrullinated vimentin peptide to explore its proliferative response to PBMCs from RA patients, a different field of endeavor unrelated to cancer vaccines.  Appellant argues that the record does not support the allegation that a person of skill in the art interested in cancer vaccines would turn to an article focused on stratifying RA patients. Appellant argues that the only way the Examiner can backdoor into this rejection is via impermissible hindsight reconstruction. Appellant argues that the kind of immunological response which is arising in RA patients (an antibody response against citrullinated vimentin following apoptosis) is different from the immunological response being induced in the claims (a cytotoxic CD4 T cell immune response). 
Appellant further argues that vimentin did not work well in Law's assays and was not included in the second line data analyses. Appellant argues that if one were to cherry pick a citrullinated peptide for a vaccine, presumably because it might mount a proliferative response in PBMCs from RA patients, he would not choose vimentin because it did not work well. Appellant also argues that even if citrullinated vimentin resulted in strong cytokine production the record omits a teaching that links cytokine production to a cytotoxic CD4 T cell immune response required for a vaccine and explicitly recited in the claim. In addition, Appellant argues that even if citrullinated vimentin resulted in the type of immune response required for a vaccine, the evidence of record does not show that an immune response stimulated by citrullinated vimentin would recognize the vimentin biomarker that Georges observed.  That is, Georges taught that vimentin was found on the cancer cell - not citrullinated vimentin - and there is no evidence of record that a CD4 T cell immune response against citrullinated vimentin would also recognize wild-type vimentin.
In response to Appellant’s argument that their invention includes the discovery that citrullinated epitopes are better vaccines than wild-type epitopes, both De Ceuleneer and Lundberg disclose that citrullination can enhance the immunogenicity of proteins. Given that Georges discloses compounds that can be added to a vimentin peptide composition to enhance immunogenicity, it would have been obvious to modify the vimentin peptides of Georges by citrullinating the vimentin peptides to have a more immunogenic vimentin peptide. 
	 
In response to Appellant’s argument that starting with the specification of Georges, even with the impermissible benefit of hindsight and the data provided in the present patent disclosure for George's peptides and Law's peptide, one would not elect a vimentin peptide for citrullination for an improved cancer vaccine, given that Georges teaches the administration of vimentin to induce immune responses in vivo, the immunogenicity of citrullinated vimentin peptides as discloses by Law and both De Ceuleneer and Lundberg disclose that citrullination can enhance the immunogenicity of proteins, it would have been obvious to administer citrullinated vimentin to induce an immune response in a subject. 

In response to Appellant’s argument that the record does not support the allegation that a person of skill in the art interested in cancer vaccines would turn to an article focused on RA patients, arthritis is characterized by an overactive immune response while cancer is characterized by an underactive immune response. Thus, the mechanisms in arthritis which result in an overactive immune response are relevant to enhance an immune response in cancer.  This is evidenced by the fact that mechanisms to enhance the immune response in cancer, such as with checkpoint inhibitors, results in an overactive immune system, such as autoimmunity.

In response to Applicant’s argument that vimentin did not work well in Law's assays and was not included in the second line data analyses Law did disclose that citrullinated vimentin 66 to 78 was capable of inducing an immune response. Law also recites that Snir found that HLA-DRB1*0401+ RA patient T cells produced a number of cytokines when incubated with citrullinated vimentin 59 to 78 but not citrullinated vimentin 66 to 78 (page 9, second column). This is the same column that indicated that citrullinated vimentin 66-78 produced a weak cytokine response relative to the rest of the arthritis-related proteins.  Thus, the art disclose that a citrullinated vimentin peptide was capable of inducing an immune response.  Furthermore, the present Specification appears to indicate that citrullinated vimentin in the absence of particular adjuvants were not capable of inducing an immune response including cytotoxic T cells.

In response to Appellant’s argument that there is no evidence of record that a CD4 T cell immune response against citrullinated vimentin would also recognize wild-type vimentin, the present claims do not require that the CD4 T cell immune response against citrullinated vimentin would not recognize wild-type vimentin.

iv)
Appellant argues that it is not logical to assume that, because both RA and some cancers are characterized by citrullinated proteins, vimentin peptides would be expected to be better vaccines if citrullinated. Appellant argues that while it is true that Thompson states that cancers, RA and other diseases are characterized by an overabundance of citrullinated proteins, Thompson goes on to state that the citrullinated peptides cause the development and progression of many other diseases. Appellant argues that it is not clear why one of skill in the art would be motivated from this teaching to citrullinate the peptides of Georges because Thompson teaches that citrullinated peptides may cause disease.
Appellant argues that if one were to assume from these teachings that vimentin is citrullinated in tumors, then Thompson would seem to suggest that the body would mount an immune response to the citrullinated protein, kill the tumour, thereby negating the need for a vaccine. Appellant argues that the Examiner partially acknowledges the argument and responds with the question "[W]hy doesn't the immune system of a cancer patient mount a successful immune response to the cancer antigens without the need for immunotherapy?[sic]" somehow making an analogy to checkpoint inhibitors that illustrates the error in the rejection. Appellant argues that the burden of proof lies with the Examiner to establish that the proposed modification to the Georges vaccines would have a reasonable expectation of success. Appellant argues that the question seems to suggest that the person of ordinary skill in the art would not expect the Georges vaccine to work "without the need for immunotherapy." Appellant argues that the fact, if supported on the record, that checkpoint inhibitors have been shown to treat cancer would motivate a person of skill in the art to co-administer checkpoint inhibitors - not citrullinate a peptide. Appellant argues that the Examiner's unsupported allegation does not rationally support the argument that Thompson motivates the modification of Georges - alone or with any other reference of record.
	In response to Appellant’s arguments, Thompson disclose that cancer is characterized by overabundance of citrullinated proteins. Thus, administering citrullinated vimentin peptides to induce an immune response would result in T cells that recognize citrullinated vimentin on cancer cells. It is important to note that Georges discloses the administration of immunostimulatory molecules along with vimentin to generate immune response to vimentin. The present Specification supports the use of additional immunostimulatory molecules because the Specification appears to indicate that citrullinated vimentin in the absence of particular adjuvants were not capable of inducing immune responses to citrullinated vimentin. There does not appear to be any evidence in the present Specification that citrullinated vimentin alone was capable of generating cytotoxic CD4 T cells. Thus, as evidenced by Specification, enhancing the immunogenicity of peptides was essential for generating immune responses to peptides in vivo. Given that Georges discloses compositions of vimentin peptides along with immunostimulatory molecules, the immunogenicity of citrullinated vimentin peptides as discloses by Law, while both De Ceuleneer and Lundberg disclose that citrullination can enhance the immunogenicity of proteins it would have been obvious to citrullinate vimentin to have a more immunogenic vimentin peptide.  

In response to Appellant argument that checkpoint inhibitors have been shown to treat cancer would motivate a person of skill in the art to co-administer checkpoint inhibitors - not citrullinate a peptide, Georges disclose a variety of immunostimulatory compounds that could be used to enhance an immune response to a vimentin peptide. It’s not clear why only one immunostimulatory compounds can be used to stimulate an immune response.  In this regard, it appears as if the adjuvants CpG and MPLA were used in combination with the citrullinated vimentin peptides in Example 7 of the present Specification to stimulate cytotoxic T cells to the vimentin peptide.

v)
Appellant argues that the Examiner now states that Lundberg infers that administering citrullinated proteins of a non-immunogenic antigen breaks tolerance. Appellant argues that Lundberg states that immunizing rats with a citrullinated protein (RSA) "is clearly not enough to induce clinical arthritis, as demonstrated by the lack of signs of disease in the Cit-RSA-immunized  animals." Applicant further argues that if the POSITA were then going to extrapolate the teaching to vaccine candidates, the more likely conclusion from Lundberg would be that, while citrullinated proteins may be a viable biomarker for disease, the immune response wouldn't necessarily be enough to treat cancer, because it wasn't enough to induce arthritis.
	In response to Appellant’s arguments, as discussed previously, Lundberg disclose that citrullination can enhance the immunogenicity of proteins. Thus, citrullination of Georges vimentin peptides would enhance their immunogenicity.  But as the present specification appears to point out citrullination of peptides by itself would not be sufficient to induce an immune response to the citrullinated peptide. As discussed above, the present Specification does not appear to disclose the immunogenicity of any citrullinated vimentin peptide alone but that citrullinated peptides were immunogenic in the presence of particular adjuvants. The Specification discloses that no immunogenic responses to citrullinated peptides were generated in the presence of alum or incomplete Freund adjuvant (page 62, lines 2-9). Furthermore, the Specification only disclose that two peptides, 19 and 22 amino acids in length, were capable of inducing a cytotoxic CD4 killer T cell in the presence of cpg and MPLA adjuvants.  (page 72, lines 22-25). Given that Lundberg used Freund’s incomplete adjuvant, one of the adjuvants the Specification states was not successful in inducing an immune response to citrullinated vimentin peptides, it does not appear that the inability to induce arthritis in an animal model is relevant to the present invention. 


vi)
In response to Appellant’s argument that De Ceuleneer and Binder do not teach that it would be desirable to citrullinate peptide therapeutics, such as tumour-associated antigens, the fact that De Ceuleneer and Binder disclose that citrullination can enhance the immunogenicity of proteins it would have been obvious to one of skill in the art to citrullinate the vimentin peptides of Georges because Georges discloses methods for enhancing the immunogenicity of vimentin.


vii)
Appellant argues that the record is devoid of any evidence that biomarkers are, in general, good vaccine candidates or that the person of ordinary skill in the art would agree. Appellant argues that Georges merely speculates that vimentin, as a biomarker, may be a vaccine candidate. Appellant argues that it appears that this Examiner holds the opinion that the person of ordinary skill in the art would require data to conclude that a biomarker will be a good vaccine. 
Appellant states that the claims have been amended to make clear that the response is a cytotoxic CD4 T cell response and the epitope is an MHC Class II cytotoxic CD4+ T cell epitope. Appellant argues that even if a citrullinated peptide is more immunogenic than its wild-type counterpart, there is no evidence of record that a citrullinated peptide would mount a therapeutically relevant cytotoxic CD4 T cell immune response against a cancer known to present the wild-type protein. In other words, there is no evidence that an immune response against citrullinated vimentin would be therapeutic against a cancer with wild-type vimentin.
Appellant argues that if the person of ordinary skill in the art would expect wild-type vimentin to be ineffective as a vaccine because of self-tolerance, then the person of ordinary skill in the art would not agree with Georges' speculation that vimentin can be used as a vaccine simply because it is a biomarker. And, if the person of ordinary skill in the art would expect that any biomarker can be used as a vaccine, there is no evidence of record, other than Appellant's own disclosure, that citrullination would elicit a therapeutically relevant immune response against cancer cells with the biomarker. Appellant argues that Georges suggests that immunogenicity of wild-type vimentin may be improved with adjuvants. Appellant argues that the person of ordinary skill in the art, if faced with self-tolerance of vimentin, would add an adjuvant - not citrullinate the peptide.
Appellant states that the Examiner asserts that "One would have had a reasonable expectation of success because both Law and Binder disclose T cell responses were generated to citrullinated vimentin protein." Law teaches that citrullinated vimentin had weak activity in inducing cytokine production. Further, Law does not teach citrullinated vimentin can induce the type of immune response required for a vaccine. Appellant argues that while Binder teaches that RA patients can have antibodies that will react with a citrullinated vimentin (full length) and two cyclized citrullinated peptides, Binder does not teach that citrullinated vimentin is found in cancer and that citrullinated peptides can be used as vaccines. The Examiner asserts that "It would have been prima facie obvious to combine Georges' method for treating cancer with vimentin peptides with Law's citrullinated peptide ... to have a method of stimulating an immune response to a tumor that expresses a citrullinated tumour-associated epitope." 
In response to Appellant’s arguments above, as discussed above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As previously discussed, given that Georges teaches the administration of vimentin to induce immune responses in vivo, the immunogenicity of citrullinated vimentin peptides as discloses by Law and the disclosure by both De Ceuleneer and Lundberg that citrullination can enhance the immunogenicity of proteins, it would have been obvious to administer citrullinated vimentin to induce an immune response in a subject. 
In response to Appellant’s argument that Law does not teach citrullinated vimentin can induce the type of immune response required for a vaccine, Appellant has not provided any evidence to support this argument. As previously discussed, the present Specification disclosed that citrullinated vimentin in the present of incomplete Freund’s adjuvant did not induce an immune response to the peptide indicating that the citrullinated vimentin peptides listed in the Specification by themselves were not capable of eliciting an immune response in order to stimulate cytotoxic T cells. In Law, it does not appears as if any adjuvant was used albeit a different protocol was used to study the immunogenicity of citrullinated vimentin. The immune responses generated by citrullinated vimentin in the present Specification was in the presence of cpg and MPLA adjuvants.  Thus, Appellant’s statement that Law does not teach citrullinated vimentin can induce the type of immune response required for a vaccine is not accurate. What Law does demonstrate is the citrullinated human vimentin 66-78 was capable of inducing an immune response in vivo. 
	
In response to Appellant’s arguments that the person of ordinary skill in the art, if faced with self-tolerance of vimentin, would add an adjuvant - not citrullinate the peptide, it is noted that the present Specification discloses the use of both citrullination and particular adjuvants. The Specification discloses that the combination of citrullinated vim 415-433 peptide with an optimal adjuvant induced an IFNy/IL-17 response (page 18, lines 12-15). The Specification further discloses that vim 415-433 and 28-49 did not induce immune response without CpG/MPLA or in the presence of the alum or incomplete Freund’s adjuvants (Id). Thus, the use of one method to enhance the immunogenicity of a peptide does not preclude the use of a second method to enhance the immunogenicity of a peptide and may be required to generate an effective immune response, as demonstrated in the present case. It is noted that Georges discloses several immunostimulatory compounds that may be administered with the vimentin peptides.

	In response to Appellant argument that they are the first to demonstrate that
citrullination of a peptide, like vimentin, can improve the therapeutic efficacy of the tumour associated self-antigen, as discussed previously, given that both De Ceuleneer and Lundberg disclose that citrullination can enhance the immunogenicity of proteins and Law’s disclosure that citrullinated vimentin was immunogenic it would have been obvious to citrullinate vimentin to have a more immunogenic vimentin peptide. 

viii
Appellant argues that none of the references describe that citrullinated peptides stimulate a cytotoxic CD4 T-cell immune response. Appellant argues that because the rejection relies on the assumption that citrullinated vimentin peptides would be expected to be more immunogenic than wild-type peptides, the type of immune response observed in the prior art is relevant. Appellant argues that Law seems to have the most relevant data regarding the immune response induced by a citrullinated vimentin peptide. Law teaches that citrullinated vimentin 66-78 did not work well in inducing even a cytokine response
	In response to Appellant’s arguments it is noted that Appellant had previously noted in their response to the objection to claim 33, the comprising language in the claims would mean that the listed peptides would encompass peptides of greater length than the listed peptides. This would also mean that the listed peptide sequences in the claims encompass peptides that are longer in length than the listed sequence. Thus, the claims encompass hundreds of peptides. The Specification only lists two peptides capable of stimulating cytotoxic T cells, but only in the presence of the adjuvants CpG and MPLA adjuvants. Thus, out of the hundreds of peptides encompassed by the claims. the Specification only disclose that two peptides, 19 and 22 amino acids in length, were capable of inducing a cytotoxic CD4 killer T cell in the presence of cpg and MPLA adjuvants.  
	In addition, it is noted that one of Appellant’s argument for evidence that any immunogenic vimentin peptide would have written description support is the Declaration of Professor Stern in which he argued for the predictability of relevant epitope identification. Professor Stern states that the amount of experimentation to interrogate and validate citrullinated epitopes of vimentin is very small and that this amount of experimentation is not unreasonable, particularly given that it is standard in designing personalized vaccines to screen hundreds of peptides. Thus, it would be very predictable to identify peptides capable of stimulating CD4 T cells in combination with other immunostimulatory compounds. 

In response, to Appellant’s argument that Law teaches that citrullinated vimentin 66-78 did not work well in inducing even a cytokine response, as discussed previously, the method for measuring the immunogenicity of citrullinated vimentin 66-78 was different than in the present Specification and unlike the citrullinated vimentin peptides in the present Specification, did not require particular adjuvants to be immunogenic.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MARK HALVORSON/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        

                                                                                                                                                                                                    Conferees:

/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642                                                                                                                                                                                                        
 
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.